Title: To George Washington from Major General Israel Putnam, 7 November 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Fish Kill [N.Y.] Novemr 7th 1777

Your’s of the 31st Octor and 1st Novemr I have been favor’d with, and have taken the Necessary precautions that your Army should be supply’d with Provisions.

In my last I Informed you that Genel Warners Brigade were orderd to Join you, but as they are Rais’d only till the first of Decemr the Officers and men think it exceeding hard, that they should be obliged Make that Long March and their times out soon after they could Reach you—I have in Consequence of their Request detain’d them here to make obstructions in the River—Governor Clinton and myself have been down to View the Forts, and are both of opinion that a Boom thro’ across at Fort Constitution, and a Battery on each side the River, would Answer a Much better purpose than at Fort Montgomery, as the Garrison would be Reinforced by Militia, with More expedition and the Ground much more Defencable.
All these Circumstances Considerd we have Concluded to obstruct the Navigation at the former place, and shall go about it Immediately.
The Cannon that were Left at the Forts are Renderd entirely useless—except Six 12 Pounders at Fort Constitution, and these are spiked; and the Trunnions Broke off, but may be stockd so as Answer the purpose tolerably well.
I Yesterday Recd a Letter from Col. Hamilton, dated at Albany, Ordering me to send forward 1,000 more Contl Troops, than was proposed when he was here, this will leave me with About 300 Contl Troops, and no Militia, except those whose times Are out the first of Decemr, to cover all this Distressed Country—I dont think I can Justify myself in this, without first acquainting you, and if I then have your Excellency’s Orders, I will with pleasure Immediately, and punctually Comply with them.
I am sorry to Inform you that for the want of Pay, Genl Poors Brigade of Contl Troops have Refused to Cross the North River. The Troops Mutuned, the Officers endeavouring to surpress them, and they so Determind to go home, that a Capt. in the Execution of his Duty, Run a Soldier thro’ the Body, who soon expired, but not before he shot the Capt. thro’ who is sinse dead—I have got several of them in Provost Guard, and a Genl Court Martial sitting for their Tryal, About 20 of them have made their escape and gone home, I have sent off some Light Horse, and officers of the Brigade to bring them back—In order to make peace, and Reinforce you as soon as possible, I am endeavouring to Borrow about £1000 or 1500 to give them, a Months Pay—in the Mean time they are Curing themselves of the Itch, as soon as this operation is over they will March Immediately—This I acknowledge is a bad president, but it is a worse one to keep Troops ten Months without Pay.
This Department is absolutely in Distress for Money, and the Necessary Business Cannot be Carried on without a supply is Immediately sent. I am Dear Genl verry Respectfully Your Most Obt servt

Israel Putnam



P:S: I have Just Recd Information from Genls Dickinson & Parsons, that Sir Henry Clinton has embarkd about 6000 Troops, as a Reinforcement for Genl Howe, they have not yet saild I shall go down to White Plains this afternoon, to make a shew, there, possably this will prevent their going so soon as they would otherways, if at all.

